POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Newman brought an action against Akins in the Municipal Court of Cleveland for rent of a certain portion of a building located on Euclid avenue. A written lease was signed by the parties which called for a rental of $4,200 yearly, payable in equal monthly installments of $350 per month. The palintiff claimed that there were two months’ rent due which was not paid by defendant. The defendants claimed that the written lease did not state the agreement between the parties, as it should have stated that the defendant leased not only a part of the ground floor but also a portion of the basement. The defendant also claimed that part of the building was destroyed by fire and that the plaintiff failed to repair the same. The trial resulted in a verdict in favor of plaintiff, whereupon defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Parol evidence is not admissible to vary the written terms of a lease where there is no ambiguity in the lease as to the property included therein.
2. As the evidence failed to show that there was any substantial damage caused to the premises included within the written lease as a result of the fire, the defendant was not entitled to a recission or cancellation of the same.